EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: the claim 37 recitation of “near” shall read “at”.


Allowable Subject Matter
Claims 20-40 are allowed.
The following is an examiner’s statement of reasons for allowance: Applicants’ amendment puts previously objected claim 21 in independent form and alters independent claim 20 to set forth a series of physical structures/configurations that are well beyond that which is disclosed within the previously cited Carmichael and Dlugos references, which is the prior art combination closest to Applicants’ claimed invention, and there would be no obvious reason to modify the Carmichael/Dlugos combination to satisfy each of the pertinent limitations, as such modifications would be likely to render the Carmichael/Dlugos assembly incapable of continuing to operate/behave in the particular manner set forth within the references themselves (given the particularly sensitive mechanical nature of such assemblies), which would be strongly indicative of an application of improper hindsight reasoning.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN V LEWIS whose telephone number is (571)270-5052.  The examiner can normally be reached on M-F 7:30AM-5:00PM.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JUSTIN V LEWIS/
Primary Examiner, Art Unit 3638